                  Case 1:17-cv-01453-LAK-SLC Document 95 Filed 12/29/20 Page 1 of 1




          JAMES E. JOHNSON                      THE CITY OF NEW YORK                          HANNAH V. FADDIS
          Corporation Counsel                                                                          Senior Counsel
                                            LAW DEPARTMENT                                     phone: (212) 356-2486
                                                                                                  fax: (212) 356-1148
                                                   100 CHURCH STREET                            hfaddis@law.nyc.gov
                                                  NEW YORK, N.Y. 10007

                                                                         December 29, 2020
          VIA ECF
          Honorable Sarah L. Cave
          United States Magistrate Judge
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                  Re:      Malik Francis v. City of New York, et al.,
                           17-cv-1453 (LAK) (SLC)

          Your Honor:

                  I am the attorney assigned to represent defendants the City of New York (the “City”),
          Lemon, Pressley, and Calloway in the above-referenced matter. Defendants write to inform the
          Court that the parties have reached a settlement in principle of all claims in this action. The
          defendants respectfully request an adjournment sine die of all outstanding deadlines and
          appearances, and thirty days in which to file a stipulation of dismissal with the Court. Counsel
          for plaintiff consents to this request.

                  Defendants thank the Court for its consideration herein.

Defendants' Letter-Motion reporting that the parties have
reached a settlement agreement in principle and requesting               Respectfully submitted,
that the outstanding deadlines be adjourned sine die (ECF
No. 94) is GRANTED. The parties' remaining deadlines are
adjourned sine die and the parties are ORDERED to submit a               /s/
Stipulation of Dismissal for review by Judge Lewis A. Kaplan             Hannah V. Faddis
by Thursday, January 28, 2021.                                           Senior Counsel
                                                                         Special Federal Litigation Division
The Clerk cc:
          of CourtVIA  ECF
                   is respectfully directed to close ECF No.
94.              David   Shanies,  Esq.
                 Attorney for Plaintiff
SO-ORDERED 12/29/2020
